— In a claim to recover damages for breach of contract, the claimant appeals from a judgment of the Court of Claims, dated November 16, 1984, which dismissed the claim.
Judgment affirmed, with costs, for the reasons stated in the decision and supplemental decision of Judge Weisberg of the Court of Claims.
In addition, contrary to the claimant’s contentions on this appeal, the record does not support a finding that actions of the Department of Transportation contributed to construction delays, thereby abrogating the contract’s liquidated damage provision (see, Babylon Assoc. v County of Suffolk, 101 AD2d 207, 217). Nor does the record support the claimant’s contention that the Department of Transportation fraudulently misrepresented to claimant that the construction project could be completed within one year when one year was an unreasonably short period (see, Albert Saggese, Inc. v Town of Hempstead, 100 AD2d 885, mod on other grounds 64 NY2d 908). Niehoff, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.